Citation Nr: 0315746	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  95-17 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran served on active duty from March 1966 to October 
1968, and had service in Vietnam.  He died in October 1988 at 
the age of 40.  The appellant is the mother of the deceased 
veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 1994 
decision of the Regional Office (RO) in Philadelphia, 
Pennsylvania, that denied service connection for the cause of 
the veteran's death due to Agent Orange exposure.  

The appellant was afforded a personal hearing at the RO in 
June 1995; the transcript of which is of record.

In the Informal Hearing Presentation dated in June 2003, the 
representative has raised the issue of improper ratings for 
the veteran's service-connected disabilities.  However, this 
matter is referred to the RO for further consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's official death certificate reflects that he 
died in October 1988 from cardiac and respiratory arrest due 
to adult respiratory distress syndrome due to gastric 
hemorrhage, status post partial gastrectomy.  Other 
significant conditions contributing to death included status 
post esophago-gastrectomy and radiation therapy for cancer of 
the esophagus.

3.  At the time of death, service connection was in effect 
for loss of use of the left hand from shell fragment wound 
residuals, rated 70 percent disabling; multiple scars, rated 
30 percent disabling; post-traumatic stress disorder, rated 
30 percent disabling; and neuropathy of the sural nerve from 
shell fragment wound residuals, rated 10 percent disabling.  
A combined disability evaluation of 90 percent was in effect 
for service-connected disability.

4.  The evidence of record reflects that the veteran served 
in Vietnam and exposure to herbicides, including Agent 
Orange, may be presumed. 

5.  Esophageal cancer was first manifested many years after 
the veteran's discharge from service.

6.  Esophageal cancer was not related to disease or injury 
during the veteran's military service, including his presumed 
exposure to herbicide agents in Vietnam.  


CONCLUSION OF LAW

A service-connected disability did not cause or materially or 
substantially contribute to the cause of the veteran's death, 
and the disabilities that caused death were not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 105(a), 1110, 1112, 
1113, 1116, 1310, 5100, 5102, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.3.307, 3.309, 3.310, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran was exposed to Agent 
Orange as the result of combat service in Vietnam and 
subsequently developed esophageal cancer as a result thereof, 
leading to disability from which he later died.  She 
maintains that a presumption thus applies for which service 
connection for the cause of death should be granted.

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2002)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2002)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on this issue.  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim has 
been accomplished.  As evidenced by the April 1995 statement 
of the case and the June 1995 and August 2002 supplemental 
statements of the case, the appellant has been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial.  She has been given notice of the 
information and evidence needed to substantiate the claim, 
and has been afforded opportunities to submit information and 
evidence.  The Board finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate the claim currently under 
consideration, to include scheduling a personal hearing in 
June 1995 and thoroughly requesting and obtaining all 
pertinent VA clinical records.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In a 
letter to the appellant dated in October 2001, the RO 
informed the appellant of what the evidence had to show to 
establish entitlement to service connection for the cause of 
death, what medical and other evidence the RO needed from 
her, what information or evidence the appellant could provide 
in support of the claim, what evidence VA would try to obtain 
for her, and what evidence the RO had received in support of 
the claim to date.  Therefore, the duty to notify has been 
met.  Under these circumstances, the Board finds that 
adjudication of the claim on appeal poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred or aggravated in service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A.  § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and a malignancy becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebut table presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  On 
December 27, 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001, which, among 
other things, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam, including 
the waters off shore, during the Vietnam Era.  38 U.S.C.A. 
§ 1116(f) (2002).

Factual Background

The record reflects that the veteran served in a combat 
capacity in Vietnam.  Therefore, for the purposes of 38 
C.F.R. §§ 3.307 and 3.309(e), it may be presumed that he was 
exposed to Agent Orange.

The veteran's service medical records do not reflect any 
chronic problems associated with the esophageal tract.  Post 
service VA clinical records show that he was admitted in 
January 1988 with a history of difficulty swallowing of two 
months' duration.  The veteran was reported to have denied a 
history of peptic ulcer disease, gastritis, hiatal hernia 
reflux or previous difficulties.  It was reported that prior 
diagnostic work-up had revealed a moderately differentiated 
adenocarcinoma, circumferential in the distal esophagus.  On 
account of such, the veteran underwent distal esophagectomy 
with an esophagogastrostomy reconstruction.  He was 
subsequently admitted in late February 1988 whereupon a 
central venous catheter was placed for infusion of elective 
chemotherapy.  It was noted that he was later sent to the 
Hospital of the University of Pennsylvania for a three-week 
course of radiation therapy.  

The veteran filed a claim in January 1988 for service 
connection for cancer of the esophagus as the result of Agent 
Orange exposure, which was denied by RO rating action dated 
September 1988.  

A death certificate was received in January 1989 showing that 
the veteran died on October [redacted], 1988, and that the immediate 
cause of death was cardiac and respiratory arrest due to 
adult respiratory distress syndrome due to gastric 
hemorrhage, status post partial gastrectomy.  Other 
significant conditions contributing to death included status 
post esophago-gastrectomy and radiation therapy for cancer of 
the esophagus.  

The appellant filed a claim for service connection for the 
cause of the veteran's death due to Agent Orange exposure in 
September 1990.  Received in support of the claim was an 
article from the Philadelphia Daily News dated in September 
1990 stating in effect that millions of Vietnam veterans had 
ingested Agent Orange while stationed in Vietnam, and that 
the herbicide was suspected of causing cancer and other 
disabilities.  

The appellant presented testimony upon personal hearing on 
appeal in June 1995 to the effect that the veteran was 
showered with Agent Orange while out in the field in Vietnam.  
She said that he also drank contaminated water out of bomb 
craters while he was there.  She indicated that the veteran 
had begun to have indigestion a year or two before the tumor 
was found, and that while he was hospitalized, his throat 
completely closed up on him.  She said that after a 
subsequent surgery, he began to bleed profusely and died four 
or five days later.

Subsequently received was a VA Hospital summary dated in 
August 1988 which showed that the veteran had been 
transferred there for upper gastrointestinal bleeding.  
Social history indicated that he only drank alcohol and 
smoked cigarettes occasionally.  It was reported that 
esophagogastroduodenoscopy (EGD) was performed early on in 
his hospital stay and that no tumor was detected.  He had 
further diagnostic study including CAT scan of the chest 
which disclosed a left lower lobe nodule that was felt to 
most likely represent metastasis.  The veteran underwent 
extensive treatment, including blood transfusion and was 
discharged in stable condition.  

The veteran was re-admitted some ten day later in September 
1988 with rectal bleeding.  A history of hospitalizations in 
April 1988 for chemo and radiation therapy was noted, as well 
as in June 1988 for complaints which included dizziness, 
weakness and vomiting.  It was reported that on current 
admission, he underwent EGD in the emergency department which 
revealed a pyloric channel gastric ulcer and diffuse 
gastritis with no active bleeding sites identifies.  It was 
reported that he was confined to intensive care for 
observation and conservative treatment of his upper 
gastrointestinal bleeding.  It was noted that chest X-ray on 
admission had shown a 50 percent pneumothorax on the left 
side which eventually resolved.  

The veteran was reported to have done well, but subsequently 
experienced a drop in blood pressure which was restored.  He 
received blood transfusions and became stable on medical 
management, but subsequently had an episode of a bloody bowel 
movement whereupon he was again transfused.  It was noted 
that he again underwent EGD which showed no active bleeding.  
It was felt that his symptoms were most likely secondary to 
his radiation therapy.  The record reflects that the veteran 
had more gastrointestinal bleeding and underwent an 
exploratory laparotomy, and a distal gastrectomy with a Roux-
en-Y gastrojejunostomy.  Postoperatively, clinical findings 
revealed arterial blood gases indicative of some relative 
hypoxia which was felt to represent early adult respiratory 
distress syndrome (ARDS).  He was maintained on a ventilator 
and required increasing oxygen, ultimately to 100 percent.  
It was reported that despite these measures, he remained 
hypoxic and extubated himself on October [redacted], 1988.  He was 
immediately re-intubated but developed a severe bradycardia, 
and subsequently developed V-tach and ventricular 
fibrillation.  A Code Blue was called, but despite multiple 
pharmaceutical and electrical interventions, the veteran was 
unable to be resuscitated and was pronounced dead on that 
same day.  It was noted that the cause of death was presumed 
ARDS secondary to massive transfusion.

At the time of his death, the veteran was service-connected 
for loss of use of the left hand from shell fragment wound 
residuals, rated 70 percent disabling; multiple scars, rated 
30 percent disabling; post-traumatic stress disorder, rated 
30 percent disabling; and neuropathy of the sural nerve from 
shell fragment wound residuals, rated 10 percent disabling.  
A combined disability evaluation of 90 percent was in effect 
for service-connected disability.  

Legal Analysis

The evidence in this instance reflects that the veteran's 
death was essentially related to treatment and what appears 
to be complications thereof, related to esophageal cancer.  
He was quite disabled by service-connected nerve, orthopedic, 
and psychiatric conditions, but it is neither argued nor 
shown by the evidence that these contributed substantially or 
materially to his death.  Rather, the claim is based on the 
contention that the esophageal cancer was related to agent 
orange exposure.

Initially, the Board notes that there is no basis for a grant 
of service connection on a presumptive basis for esophageal 
cancer as a result of Agent Orange exposure.  The veteran is 
shown to have served in the Republic of Vietnam during the 
Vietnam era, and he is entitled to a presumption of exposure 
to herbicide agents, whether or not he has a disease listed 
at 38 C.F.R. § 3.309(e).  See the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  That notwithstanding, the condition for 
which service connection is sought, esophageal cancer, is not 
one of the diseases listed under 38 C.F.R. § 3.309(e) for 
which service connection may be presumed as a consequence of 
exposure to Agent Orange under 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307 and 3.309.  Therefore, the presumption of 
service connection (presumed service incurrence) based on 
Agent Orange exposure is not applicable in the instant case. 

The Board points out, however, that service connection for 
residuals of exposure to Agent Orange also may be established 
by competent evidence showing that a disorder resulting in 
disability or death is in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. 
§ 3.303.  Unfortunately, the record in this case is devoid of 
any competent medical evidence to support the appellant's 
assertions to this effect.  VA clinical evidence which has 
been associated with the claims folder reflect only diagnoses 
relating to and continuing treatment for symptomatology 
associated with esophageal cancer without any competent 
medical opinion that suggests a relationship between the 
veteran's post-service malignancy his death, and the claimed 
in-service herbicide exposure.  Although the appellant has 
submitted a newspaper article which indicates that Agent 
Orange is suspected of causing cancer, that statement, 
standing alone, is too broad and generic to ascribe the 
veteran's particular malignancy to that herbicide without any 
additional authority as to a causal relationship.  The 
Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996) 
(codified at 38 C.F.R. §§ 3.307, 3.309 (2002)).  The 
appellant has neither submitted nor alluded to the existence 
of any other competent medical evidence of the required 
nexus.  The Board must thus conclude that the criteria for 
service connection for the cause of death from ramifications 
of esophageal cancer, claimed as secondary to in-service 
herbicide exposure, are not met.  

The Board does not doubt the sincerity of appellant's belief 
that the esophageal cancer from which the veteran died 
resulted from his military service.  However, as a layperson 
without the appropriate medical training and expertise, she 
is not competent to provide a probative opinion on a medical 
matter, such as the etiology of the disease that led to the 
veteran's death.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death from 
ramifications of esophageal cancer, claimed as secondary to 
herbicide exposure, to include Agent Orange, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55- 57 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the veteran's due to 
Agent Orange exposure is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

